DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Objections
Claims 28-42 are objected to because of the following informalities:
Claim 28 recites “for cutting the tip” in line 1. It is suggested to amend to --for cutting a tip-- since a tip has not been previously claimed.
Appropriate correction is required.
Claim 32 recites “wherein additional channels are engaged to produce alternative driver tips”. The Examiner notes that there seems to be structure missing in the claim, what element(s) are the additional channels engaged with? If applicant is referencing the additional channels being engaged with the constructs, it is suggested to amend the claims to recite such i.e. --wherein constructs may engage additional channels to produce alternative driver tips--.
Appropriate correction is required.
Claim 35 recites “the body to” in line 2. It is suggested to amend to --the body of the driver support assembly to the mechanical driver shaft-- to avoid confusion.
Appropriate correction is required.
Claims 37 and 41 recite “the setup assembly”. It is suggested to amend to --a set up assembly-- since a set up assembly was not previously claimed.
Appropriate correction is required.

Appropriate correction is required.
Claim 39 recites “the body” in line 4. It is suggested to amend to --a body-- since a body was not previously claimed.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28-33, 35, and 37-42 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Seear (US 5,301,473).
	Regarding claim 28, Seear discloses a method comprising: operatively affixing a mechanical driver shaft (i.e. 109; see fig. 10) within a driver support assembly 105 (see fig. 1) to affix the alignment of a tip of a shaft in relation to constructs 121 of the driver support assembly 105 (see fig. 11); and engaging the constructs 121 of the driver support assembly 105 with a cutting cradle 29 (see fig. 10) of a cutting assembly 
Regarding claim 29, Seear discloses wherein the engaging the constructs 121 with the cutting cradle 29 is a sliding engagement (see fig. 10).
	Regarding claim 30, Seear discloses wherein the constructs 121 are engaged with channels within the cutting cradle 29 (see fig. 10).
Regarding claim 31, Seear discloses wherein the channels oppose one another (see fig. 10).
	Regarding claim 32, Seear discloses wherein additional channels are engaged to produce alternative driver tips (see fig. 10).
Regarding claim 33, Seear discloses wherein the operatively affixing the driver shaft 109 within the driver support assembly 105 to affix the alignment of the tip of the shaft 109 in relation to constructs 121 of the driver support assembly 105 comprises extending the shaft 109 through a hollow chamber of a body of the driver support assembly 105 (see fig. 10).
Regarding claim 35, Seear discloses operatively engaging the body to secure the shaft 109 in relation to the body of the driver support assembly 105 (see fig. 10).
Regarding claim 37, Seear discloses wherein the affixing the alignment of the tip of the mechanical driver shaft 109 in relation to the constructs 121 of the driver support assembly includes operatively aligning the body of the setup assembly 105 within a setup cradle 29 (i.e. prior to engaging with the member 21; see fig. 10).
Regarding claim 38, Seear discloses wherein the operatively aligning the body of the setup assembly 105 within the setup cradle 29 comprises engaging complimentary 
Regarding claim 39, Seear discloses wherein the engaging the constructs 121 of the driver support assembly 105 with the cutting cradle 29 of the cutting assembly 1/21/29 to remove specific portions of the shaft 109 and create or refurbish a tip of the shaft comprises slidably engaging the body of the driver support assembly 105 with the cutting cradle 29 to engage complimentary driver support assembly and cutting cradle structures (see fig. 10).
Regarding claim 40, Seear discloses wherein the complimentary structures are an opening defined by the cutting cradle 29 and a construct 121 of the driver support assembly 105 (see fig. 10).
Regarding claim 41, Seear discloses wherein both the setup assembly 105 and the cutting assembly are upon the same platform (see fig. 1).
Regarding claim 42, Seear discloses wherein the mechanical driver shaft 109 is a screw driver shaft (see fig. 10).
Allowable Subject Matter
Claims 34 and 36 would be allowable if rewritten to overcome the objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments submitted under “Remarks” in the response filed on 02/09/2021 have been fully considered, the amendments to the claims overcome the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754    



/Vishal Pancholi/Primary Examiner, Art Unit 3754